The State of s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      August 10, 2015

                                    No. 04-15-00284-CR

                                  Kenneth Allen GOETZ,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR7400W
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to file the Brief has been GRANTED.
Time is extended to August 12, 2015.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court